         Case 1:20-cr-00304-AJN Document 43 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            2/3/21



  United States,

                   –v–
                                                                             20-cr-304 (AJN)
  Jesus Rivera.
                                                                                 ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       The Court has received Defendant’s letter motion requesting release. Dkt. No. 42. The

Court orders the Government to respond by February 4, 2021.




       SO ORDERED.

 Dated: February 3, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                              1
